DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
Claim 6 uses the British-English spelling “analyses” which is a plural to analysis in American-English. The American-English equivalent would be “analyzes”.
Claim 14 lists “electro-musculogram data” twice. Additionally, “electro-musculogram” is a non-standard term and Applicant may wish to correct this to “electromyogram”. Similarly, “electro-osculogram” appears to be referring to the known “electrooculogram.” Applicant may wish to amend the claims and specification to conform with terms known in the art. Lastly for claim 14, “percent or oxygen saturation” should be changed to “percent of oxygen saturation” or the like.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the trademark/trade name Bluetooth®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication protocol and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This analysis in view of 35 U.S.C. § 101 is based on MPEP § 2106, please see
this section of the MPEP for additional information.
	First, the broadest reasonable interpretation of the claim as a whole is
established:
Claims 1-17 are a method, system, and apparatus for monitoring a person during sleep. 
The independent claims (1 and 11) comprise additional elements such as an electronic detector/sensors, wireless transmission, and display.
Claims 2-6, and 15-17 add additional transmission steps between the device and external device(s) and clarifies that the processing, transmission, and display is performed by a smartphone.
Claims 7 and 9-10 add elements such as a strap, adhesive tape, and/or location of the monitoring device contacting user’s teeth and/or gingiva.
Claims 13-14 add specificity to the intended data for collection such as airflow, acceleration, audio data, EMG, EOG, EEG, or SPO2 data.
Step 1 of the analysis is the question: “Is the claim to a process, machine,
manufacture, or composition of matter?” and the answer is determined to be yes, as the
claims as a whole are directed to a method/system.
For Step 2, the preliminary question is whether the eligibility of the claim is self-
evident. The answer is determined to be no, as the claim is not immediately self-evident
as statutory.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product
of nature) or an abstract idea?
A claim is directed to a judicial exception when a law of nature, a natural
phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim.
While the terms “set forth” and “describe” are thus both equated with “recite”, their
different language is intended to indicate that there are different ways in which an
exception can be recited in a claim. For instance, the claims in Diehr set forth a
mathematical equation in the repetitively calculating step, the claims in Mayo set forth
laws of nature in the wherein clause, meaning that the claims in those cases contained
discrete claim language that was identifiable as a judicial exception. The claims in Alice
Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”
Claim 1 (and equivalently in 11/16) recite the following limitations: “detect(ing) indications of the state of said body,” “processing said first data stream within said data processing means to produce a second data stream representing said indications, or conclusions drawn from said indications,” and “displaying a visual representation of said indications or conclusions,” which comprises an explicit claim recitation of an abstract idea. 
Therefore, rather than merely involve a judicial exception, the claims are directed to the identified judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) III B. this language is similar to concepts relating to organizing or
analyzing information in a way that can be performed mentally or are analogous to
human mental work. For example, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
1138, 120 USPQ2d 1473 (Fed. Cir. 2016). In Synopsys, the patentee claimed methods
of logic circuit design, comprising converting a functional description of a level sensitive
latch into a hardware component description of the latch. 839 F.3d at 1140; 120 USPQ2d at 1475. Although the patentee argued that the claims were intended to be
used in conjunction with computer-based design tools, the claims did not include any
limitations requiring computer implementation of the methods and thus do not involve
the use of a computer in any way. 839 F.3d at 1145; 120 USPQ2d at 1478-79. The
court therefore concluded that the claims “read on an individual performing the claimed
steps mentally or with pencil and paper,” and were directed to a mental process of
“translating a functional description of a logic circuit into a hardware component
description of the logic circuit.” 839 F.3d at 1149-50; 120 USPQ2d at 1482-83. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).
In the instant case, the identified abstract idea is similar to Synopsys because the
language reads on an individual performing the claimed classification mentally. They do not require any computer implementation beyond the recitation of a general purpose computer, or using the computer as a tool to perform the function and therefore are directed to a mental process of monitoring a person while they sleep.
Yes. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception?
First, the additional elements are identified: transmission between the sensor, a mobile computer, and an external device using a wireless transmission in claims 1-6, 11, and 15-17. Claims 7 and 9-10 add elements such as a strap, adhesive tape, and/or location of the monitoring device contacting user’s teeth and/or gingiva. Claims 13-14 add specificity to the intended data for collection such as airflow, acceleration, audio data, EMG, EOG, EEG, or SPO2 data.
The obtaining of sensor signals is considered insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)) or performing clinical tests on individuals to obtain input for an equation in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). The sensors are not recited in terms of their physical structure but rather in terms of the quantities they collect, for example, “audio” data instead of “microphone,” etc.
The strap, adhesive, etc. are recited with a high level of generality and don’t add any particular limitation to the abstract idea or ground it in a particular technical field or improve a particular device.
The display, data transmission, and smartphone to be directed to mere output of the results of analysis. The wired/wireless connection appears to be part of a generic computer and appears to generally link the abstract idea to transmission of data.
	Therefore these additional elements do not amount to significantly more than the judicial exception and the claimed subject matter appears to be ineligible under 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. (U.S. Patent Application Publication No. 2017/0312117,) hereinafter referred to as Shah.
Regarding claim 1, Shah teaches a method of monitoring the status of a body of a person during sleep, said method comprising: 
retaining in or adjacent the mouth or nose of said body an electronic detector which detects indications of the state of said body (¶[0089] sensors), 
wirelessly transmitting a first data stream representing said indications to a data receiving means (Fig. 7A, ¶[0105]), 
transmitting said first data stream from said data receiving means to a data processing means (¶[0153-0154] mobile app from smartphone),
processing said first data stream within said data processing means to produce a second data stream representing said indications, or conclusion drawn from said indications (¶[0175] mobile app, comprehensive sleep study report), and 
displaying a visual representation of said indications or conclusions (¶[0153-0154] mobile app, functions on the current CPAP incorporated into the mobile app including display and visual feedback functions; mobile app is disclosed as communicating the results in ¶[0153] which is a comprehensive sleep study report in the custom app ¶[0175]).
Regarding claim 2, Shah teaches the method according to claim 1.
Shah further teaches comprising wirelessly transmitting said second data stream from said data processing means to a remote location (¶[0153] third party sharing via email or the cloud, ¶[0201] cloud based server).
Regarding claim 3, Shah teaches the method according to claim 1.
Shah further teaches wherein said wireless transmission of said first data stream occurs while said person is asleep (¶[0042]) and said data receiving means is adjacent said person (Fig. 7A for example, automatically synching data via Bluetooth® requires a limited distance from the Bluetooth® enabled device).
Regarding claim 4, Shah teaches the method according to claim 1.
Shah further teaches wherein for said person a single smartphone (¶[0153] smart cell phone) comprises: 
said data receiving means (¶[0153] Bluetooth® transmission of data to smartphone), said data processing means (¶[0153-00154] smartphone comprises mobile app), and a means by which said transmission of the second data stream is made to said remote location (¶[0153] smartphone performs the transmitting to an internet server from the monitoring device).
Regarding claim 5, Shah teaches the method according to claim 4.
Shah further teaches wherein said visual representation of said indications or conclusions is displayed on said smartphone (¶[0154]).
Regarding claim 6, Shah teaches the method according to claim 4.
Shah further teaches wherein said remote location comprises a computer facility which analyses corresponding said second data stream received from multiple smartphones (¶[0153], ¶[0159], ¶[0201], ¶[0208] server receives data from each client device).
Regarding claim 7, Shah teaches the method according to claim 1.
Shah further teaches wherein said electronic detector is retained in position by a device bearing on the teeth and/or gingiva of said person (¶[0013]).
Regarding claim 8, Shah teaches the method according to claim 7.
Shah further teaches wherein said electronic detector is retained by or within an intraoral mandibular advancement device worn by said person (¶[0089]).
Regarding claim 9, Shah teaches the method according to claim 1.
Shah further teaches wherein said electronic detector is mounted in a housing which is retained in position by adhesion or adhesive tape onto the face of the person (¶[0136]).
Regarding claim 11, Shah teaches a device for wearing by a person during sleep for the purpose of monitoring the status of said person's sleep, said device comprising:
a first portion adapted to be retained within the person's mouth (Fig. 6B for example, portion inside the mouth), 
a second portion adapted to detect, from outside said body, indications of the state of said body (Fig. 7A, ¶[0155] sensors within the cross section outside of the mouth), and 
means for wirelessly transmitting a first data stream representing said detected indications to a data receiving means located adjacent said sleeping person  (¶[0153], Fig. 7A for example, automatically synching data via Bluetooth® requires a limited distance from the Bluetooth® enabled device).
Regarding claim 12, Shah teaches the device according to claim 11.
Shah further teaches comprising an intraoral mandibular advancement device adapted to be worn by said person (¶[0091]).
Regarding claim 13, Shah teaches the device according to claim 11.
Shah further teaches wherein said second portion is adapted to detect indications of the state of said body comprises an electronic detector of airflow (¶[0154]), audio (¶[0154]) and acceleration (¶[0117]).
Regarding claim 14, Shah teaches the device according to claim 13.
Shah further teaches wherein said second portion is adapted to detect indications of one or more of electro-encephalogram (EEG) data (¶[0173]) and percent of saturated oxygen (¶[0173] oxygen saturation).
Regarding claim 15, Shah teaches the device according to claim 11.
Shah further teaches wherein said wireless transmission means is a Bluetooth transmitter (¶[0092]).
Regarding claim 16, the claim is directed to substantially the same subject matter as claim 1 and is rejected under substantially the same sections of Shah.
Regarding claim 17, Shah teaches the apparatus according to claim 16.
Shah further teaches wherein said data processing means comprises software loaded into said smartphone (¶[0152-0153] mobile app).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claim 1 above, and further in view of Baigent et al. (U.S. Patent Application Publication No. 2017/0326320,) hereinafter referred to as Baigent.
Regarding claim 10, Shah teaches the method according to claim 1.
Shah does not teach a strap to retain the electronic detector.
Attention is brought to the Baigent reference, which teaches an electronic detector mounted in a housing which is retained in position by a strap extending around the head of said person (¶[0307]) without high strap tension (¶[0332]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Shah to include retention straps, as taught by Baigent, because Baigent teaches that they add stability when positive airway pressure therapy is applied (Baigent ¶[0292]) and allow for adjustability and increased comfort for patients of varying size (Baigent ¶[0415]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2016/0022205 to Remmers et al. teaches a mandibular protruder coupled with a sleep study polysomnogram.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792